Citation Nr: 0336919
Decision Date: 12/17/03	Archive Date: 02/11/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-20 569	)	DATE DEC 17 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of dysentery.

2.  Entitlement to service connection for residuals of trench mouth.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


 INTRODUCTION

The veteran served on active duty from July 1942 to November 1945.

This case comes before the Board of Veterans Appeals (the Board) on appeal from a March 2002 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  The RO denied service connection for dysentery and denied the claim to reopen for service connection for trench mouth.  In a September 2002 statement of the case, the Decision Review Officer noted that the veteran was previously denied service connection for trench mouth in a September 1984 rating decision, but that there was no indication that the veteran was notified of this decision and given appeal rights.  Therefore, he stated that the issue regarding trench mouth was entitlement to service connection. 


FINDING OF FACT

Evidence of a current disability of dysentery is not of record.


CONCLUSION OF LAW

Residuals of dysentery were not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The final rule implementing the VCAA is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA (November 9, 2000), and to claims filed before the date of enactment but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence and information necessary to substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a July 2001 letter, the RO stated that it would be necessary for the veteran to submit additional evidence to show that his disabilities had existed continuously since he was discharged from service.  The RO stated that the best type of evidence to submit would be statements from doctors who had treated him during this period, showing dates of examination and/or treatment, findings, and a diagnosis.  In the September 2002 statement of the case, the RO provided the veteran with the text of 38 C.F.R. § 3.303, pertaining to principles relating to service connection.

Second, VA has a duty to inform the veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf.  In the July 2001 letter, the RO stated that if the veteran was treated in a private hospital or by a non-VA physician, it could request reports of that treatment if the veteran provided adequate information.  The RO stated that the veteran might want to contact the doctor himself and request the release of this information to the RO, which might reduce the amount of time needed to complete action on his claim.  Under a heading entitled VAs Duty to Assist You in Obtaining Evidence for Your Claim, the RO stated that it would help the veteran obtain medical records, employment records, or records from other Federal agencies, but that the veteran had to provide the RO with sufficient information so that it could obtain the records from the appropriate person or agency.  The RO stressed that it was still the veterans responsibility to make sure that the records were received by it.

Third, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The veterans service medical records were obtained by the RO.  The veteran indicated that he had been treated by a private dentist, Dr. T. H.  The RO requested records from Dr. T. H. twice, in July 2001 and in January 2002.  The veteran also indicated treatment by a private physician, Dr. M. H.  A January 2002 letter notified the veteran that the RO had not received records from either Dr. T. H. or Dr. M. H.

Dental records, which the RO has indicated were from Dr. M. H., were received in February 2002, and a letter was received from him as well in May 2002.  The veteran also indicated that he would like VA to request service treatment records from Dispensary 1347, AAFBV, CBI.  The RO requested all of the veterans service medical records in December 1946, in conjunction with a prior claim.  The service medical records are associated with the claims file.  The veteran has not indicated the existence of any additional records that would aid in substantiating his claim.

For the reasons stated above, the Board finds that the requirements of the VCAA have been met.


II.  Factual Background

In a July 1942 induction examination report, physical examination of the abdominal viscera was normal.

In a November 1945 discharge examination report, under the Statement and Medical History of Examinee section of the report, the veteran indicated that he had no significant diseases, wounds, or injuries.  Physical examination of the abdominal wall and viscera was normal.

In a statement dated April 2002, the veteran asserted that while he was serving in the 1347th Air Transport at Shashanagra India he caught dysentery, caused by the poor cleaning methods provided for eating utensils at the mess hall.  He stated that airmen administered the medicine for dysentery.  The veteran requested that VA conduct a medical history search that shows how common dysentery was during the 1940s for men serving in India.

In a May 2002 statement, the veteran asserted that just because his records did not show that he was ever treated for dysentery, did not mean that he was not treated for this condition.  He stated that medical personnel were busy and did not write things down.  He stated that he remembered being treated for it. 

In a December 2002 statement, the veteran asserted that during service he was involved with the bombings of Burma at Camp Sham Sha Nagra, that he worked long hours under combat conditions on an aircraft, and that he was unable to keep up with regular hygiene.  He stated that a trash can full of lukewarm water was used to clean the mess gear.  He stated that many of the servicemen in his camp came down with dysentery, and that doses of Gentian Violet were dispensed regularly throughout the day, but he was unable to receive these doses due to his refueling and bombing schedules.  He stated that he had only temporary relief followed by repeated episodes of inflammation.


III.  Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2003).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the preponderance of the evidence is against a grant of service connection for dysentery.  

Service connection requires evidence of a current disability, evidence of a disease or injury in service, and a link between the disease or injury in service and the current disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  In this case, the veteran has made some assertions that raise the possibility of a relationship to combat.  The Board accepts that he has submitted satisfactory evidence of service-incurrence of dysentery.

However, the court is clear that service connection generally requires three elements, in-service disease or injury, current disability, and a nexus to service.  As noted above, based upon 38 U.S.C.A. § 1154(b), the veteran has presented evidence of in-service dysentery.  However, there is no evidence of residuals of dysentery at separation, in proximity to separation, or any current residuals.  The veteran does not report that he has any current symptoms that may be associated with dysentery.  Service connection is not warranted where there is no current disability.  38 U.S.C.A. § 1110 (West 2003).

The Board finds that the preponderance of the evidence is against a grant of service connection for dysentery, and there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for dysentery is denied.


REMAND

The veteran has asserted that he has residuals of trench mouth, and a private physician has indicated that the veteran has ongoing dental problems associated with the veterans incurrence of trench mouth in service.  Accordingly, this case is hereby REMANDED for the following action:

Schedule a VA dental examination.  The examiner should indicate what are the most accurate diagnoses for the veterans condition, and whether they are related to trench mouth in service.  Assuming the veteran had trench mouth in service, the examiner should note whether the veteran currently has residuals of such.


The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

